Citation Nr: 1204969	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-36 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a chronic lung disorder, to include pulmonary fibrosis and chronic obstructive pulmonary disease (COPD), to include as a result of claimed in-service exposure to asbestos.  

2.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected conditions (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from October 1952 to October 1956, and in the United States Air Force from January 1957 to July 1960.  The Veteran had additional periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA) with the Hawaii Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from January 2007 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends, in essence, that his service aboard ships as a member of the Fleet Marine Air Wing caused him to be exposed to asbestos, and that as a result of this exposure, he developed a chronic lung disability.  In addition to asbestos exposure, the Veteran contends that he was exposed to toxins in the form of fuels and other solvents used in aviation operations.  The Veteran was an aircraft mechanic both in the Marine Corps and Air Force, and states that fumes irritated his breathing during both periods of service.  The Veteran has asserted, essentially, that he has had difficulty breathing since his discharge from the last period of service.  

With regard to in-service pulmonary complaints, the record does reflect some consultations for breathing complaints in service.  Specifically, the Veteran had a cough and shortness of breath in August 1957, with chest X-ray reports containing no abnormal findings.  In January 1958, the Veteran experienced cough, pain in the chest, and pain over the upper trachea.  In March 1958, the Veteran experienced an upper respiratory infection.  It is noted that these symptoms were during the Veteran's second period of active service as a member of the Air Force.  

The record reflects an assessment of COPD as of November 2006, with historical reviews of radiographic reports confirming a diagnosis of pulmonary fibrosis (with scarring) as of June 1999.  The RO, in denying the claim in the initial rating action, determined that the Veteran did not experience a chronic disability, and stated that the claimed "shortness of breath" was merely a symptom not capable of service connection.  A claim for service connection is a claim for any disability manifested by noted symptoms, and thus, with respect to this claim, contains any potentially present chronic lung disability associated with difficulty breathing.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, COPD and pulmonary fibrosis have been found to be present.  

With regard to a potential etiology, the Veteran was afforded a VA pulmonology examination to address his contentions; however, upon review, the Board concludes that the examination is not adequate.  No discussion is made with regard to the 1999 diagnosis of pulmonary fibrosis, with all assessment being focused on the Veteran's smoking history and his diagnosis of COPD.  The Veteran has smoked cigarettes for over 40 years; however, he specifically has alleged that his trouble breathing began in service and continued to the present.  In light of the diagnosis of fibrosis, a pulmonary function test was ordered to determine whether restrictive disease was present.  Although a mild obstructive defect was shown, there is no specific mention of whether there was a restrictive element.  Because the Veteran's claim involves an allegation of asbestos exposure, an examiner should determine if there is restrictive disease present.  

The Veteran should be scheduled for a new VA pulmonary examination for the purposes of determining the etiology of any chronic pulmonary disability, to include fibrosis and COPD.  

The claim for entitlement to TDIU is dependent on the resolution of the claim for entitlement to service connection for a lung disability.  Thus, as the issue is inextricably intertwined, a final adjudication on this issue cannot occur until the development directed above has been accomplished.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  

2.  Schedule the Veteran for a VA pulmonary examination for the purposes of determining the etiology of any current chronic pulmonary disorder.  All indicated testing should be conducted.  In this regard, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current pulmonary disorder, to include COPD and fibrosis, had a causal origin in service.  The examiner should discuss whether the April 2011 pulmonary function test indicates the presence of restrictive disease.  

3.  Following the directed development, readjudicate the issues on appeal.  Should the claims not be granted, issue a supplemental statement of the case to the Veteran and his representative and return the claims to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



